DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-24 are pending.
2.	The IDS filed 10/7/21 has been considered.
3.	The disclosure is objected to because of the following informalities:
Applicant is requested to update the information regarding related applications in paragraph [0001] (i.e., application numbers).  
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 21, the claim is unclear at lines 5-7 regarding the fourth segment since base claim 19 also recites a fourth segment (see line 4).  It is unclear whether these segments are the same or different from one another.  If they are different, claim 21 should be amended to recite a fifth segment.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.1	Claims 1-4, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 2019/0146513).
A.	As per claim 1, Tomita discloses:
A method of path planning for an autonomous vehicle (Fig. 23), the method 2comprising:  
3receiving a request for a two-segment turn of a vehicle from a current swath to a 4next swath in a work area (Fig. 23; implied since the turn shown in bold is executed by the harvester’s control system);  
5in response to receiving the request, receiving information of the current swath 6and information of the next swath (locations L04 and L08 are known in order to perform the turn shown in Fig. 23);  
7determining a trajectory of the turn based on the information of the current swath 8and the information of the next swath, the trajectory including a first segment and a second 9segment (Fig. 23: turn performed toward the left exiting L04, followed by turn toward the right entering L08), wherein:  

12the second segment starts from the intermediate position and ends at an 13ending position of the turn at the next swath (Fig. 23: bold arrow starting at stop pointing right and curving down), wherein the vehicle changes from a forward gear to 14a reverse gear, or vice versa, as the vehicle transitions from the first segment to the second 15segment (Fig. 23: harvester shown moving in reverse (up and left) and then forward (right and down));
16outputting the trajectory to a control system of the vehicle for executing the turn 17by following the first segment and the second segment of the trajectory successively (Fig. 23, [0001]: harvester autonomously performs the turn from row L04 to row L08 as shown).B.	As per claim 2
B.	As per claim 2, as above whereby a boundary area is established (SA) and the turn is performed between the boundary edge and the edge of the work area (Fig. 23).
C.	As per claim 3, as above whereby the second segment follows a guideline within a headland area (Fig. 23, top).
D.	As per claim 4, as above whereby the current position of the harvester is tracked as it moves along L04 (i.e., third segment) until a position for starting the first segment (Fig. 23: bold arrow up and curving to the left).

F.	As per claims 9 and 10, as above whereby the swaths may be parallel to one another (Fig. 23) and the straightness or curvature of the swaths would be a function of the topography of the field [0210].
G.	As per claim 14, as above whereby the route may be displayed [0099, 0111].
6.2	Claims 15, 17-19, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US 2017/0144702).
A.	As per claim 15, Dang discloses:
A method of path planning for an autonomous vehicle (Fig. 2; [0016]), the method 2comprising:  
3receiving a request for a three-segment turn of a vehicle from a current swath to a 4next swath in a work area, the request specifying the turn to follow a guidance line in a headland 5at a periphery of the work area (Fig. 2; [0026- operator may initiate k-turn (3-segment turn)]);  
6in response to receiving the request, receiving information of the current swath, 7information of the next swath, and information of the guidance line (Fig. 2: current swath (108A), next swath (108B), guideline (Fig. 1:107);  
8determining a trajectory of the turn based on the information of the current swath, 9the information of the next swath, and the information of the guidance line, the trajectory 10including a first segment, a second segment, and a third segment (Fig. 2: “1”, “2”, “3”), wherein:  

13the second segment starts from the first intermediate position, moving 14along the guidance line, and ends at a second intermediate position on the guidance line (Fig. 2: “2”), wherein 15the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions 16from the first segment to the second segment [0022]; and  
17the third segment starts from the second intermediate position and ends at 18an ending position of the turn at the next swath (Fig. 2: “3”), wherein the vehicle changes from the reverse 19gear to the forward gear, or vice versa, as the vehicle transitions from the second segment to the 20third segment [0022]; and  
21outputting the trajectory to a control system of the vehicle (Fig. 8) for executing the turn 22by following the first segment, the second segment, and the third segment of the trajectory 23successively (Fig. 2: “1”, “2”, “3”).B.	
B.	As per claims 17 and 18, as above whereby the swaths may be parallel to one another (Fig. 2) and the straightness or curvature of the swaths would have been a function of the topography of the field [0063].
C.	As per claim 19, as above whereby the current position of the harvester (Fig. 2) is tracked as it moves along (108A) (i.e., fourth segment) until a position for starting the first segment (133).

E.	As per claim 22, as above whereby Fig. 2 shows segments “1”, “2” and “3” and their direction of movement in performing the turn.
F.	As per claim 24, as above whereby the distance of the trajectory of the turn is minimized [0068- shortest overall length].
7.	Claims 5-7, 11-13, 16, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are representative of the prior art and are of general interest.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661